      Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 1 of 10


                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF IOWA
                           CENTRAL DIVISION
                                                 )
JALESHA JOHNSON, et al.,                         )
                                                 )
                Plaintiffs,                      )     CASE NO.: 4:20-cv-00306-RGE-CFB
                                                 )
        vs.                                      )
                                                 )
STEPHAN K. BAYENS, et al.,                       )    ORDER ADOPTING SCHEDULING
                                                 )    ORDER AND DISCOVERY PLAN,
                Defendants.                      )      SETTING TRIAL AND FINAL
                                                 )             PRETRIAL
                                                 )



        The Court has reviewed the parties' Proposed Scheduling Order and Discovery Plan [17]. The

following deadlines are set:

        1. Initial Disclosures deadline January 29, 2021.

        2. Add Parties deadline February 22, 2021.

        3. Amended Pleadings due by February 22, 2021.

        4. Plaintiff's Expert Witness disclosures due by March 22, 2021.

        5. Defendants’ Expert Witness disclosures due by May 21, 2021.

        6. Plaintiff's Rebuttal Witness disclosures due June 21, 2021.

        7. Discovery shall be concluded, and not propounded, by July 15, 2021.

        8. Dispositive Motion Deadline August 16, 2021.

        9. A Status conference is set for 9:30 a.m. on January 26, 2021, before the undersigned

 by telephone. Counsel shall call 1-866-590-5055 and enter code 7013731 at the prompt. A Joint

 Agenda shall be filed by January 21, 2021. If there are no issues, counsel may request the

 Status Conference be canceled.
                                                 1
      Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 2 of 10


       This case is set for a jury trial before the Honorable Rebecca Goodgame Ebinger

beginning on February 22, 2022, at the U.S. Courthouse in Des Moines, Iowa. Estimated

length of trial is four days. Final Pretrial Conference is set before the Honorable Rebecca

Goodgame Ebinger at 9:30 AM on January 13, 2022. The parties shall comply with the

requirements for final pretrial conference attached to this order.

       IT IS SO ORDERED.

       Dated this 22nd day of December, 2020.




                                                  2
     Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 3 of 10




               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF IOWA
                         CENTRAL DIVISION

                                               )
JALESHA JOHNSON, et al.,                       )
                                               )
              Plaintiffs,                      )    CASE NO.: 4:20-cv-000306-RGE-CFB
                                               )
       vs.                                     )
                                               )
STEPHAN K. BAYENS, et al.,                     )         ORDER REGARDING
                                               )    FINAL PRETRIAL CONFERENCE
              Defendants.                      )           REQUIREMENTS
                                               )
                                               )

     Pursuant to Fed. R. Civ. P. 16(e) and Local Rule 16.1, IT IS ORDERED that the

following requirements for the final pretrial conference shall be met:

1.     Counsel and any pro se parties shall appear before the judge identified in the
       Scheduling Order at the time and place set forth in the Scheduling Order, fully pre-
       pared to conduct the final pretrial conference.

2.     The Magistrate Judge assigned to this case is available to schedule a settlement
       conference. The parties will be required to be personally present at settlement con-
       ferences. Counsel shall confer, and contact the office of the undersigned, if they
       wish to schedule a settlement conference.

3.     Counsel and any pro se parties shall confer to prepare the Final Pretrial Order, in
       accordance with the attached form. The signed proposed final pretrial order must be
       submitted to the court at least 3 days before the date of the final pretrial confer-
       ence. It is the responsibility of plaintiff’s counsel to prepare and file the proposed
       order, but if the plaintiff is pro se, the lawyer for the defendant shall be responsible
       to prepare and file the proposed order. Separate proposals from each party will not
       be accepted. Appropriate sanctions will be imposed pursuant to Fed. R. Civ. P. 16(f)
       for failure to comply with these requirements.

4.     All motions under Fed. R. Evid. 104, Fed. R. Evid. 702, and any motions in limine
       shall be filed no less than 21 days prior to the date of the final pretrial conference.
                                              1
     Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 4 of 10




5.    At least 3 days before the final pretrial conference, the parties shall file:

      a)     Trial briefs;

      b)     Proposed voir dire questions;

      c)     A stipulated statement of the case to be read during jury selection; and

      d)     Joint written proposed jury instructions, verdict forms, and/or
             interrogatories and email a Word format version to the trial judge's
             judicial assistant – contact information is available on the Southern
             District of Iowa website. Each requested instruction, verdict form,
             and/or interrogatory shall be separately numbered, begin on a separate
             page, and be double-spaced. Disputed instructions on the same issue
             shall be identified, for example, as 5A for the plaintiff’s submission
             and 5B for the defendant’s submission. At the bottom of each
             proposed instruction, verdict form, and/or interrogatory, the parties
             must indicate the legal authority upon which it is based, such as a
             model instruction number, statute, regulation, decision, or other
             authority. All pattern instructions must be submitted in full text form
             with case-specific modifications, such as the name of a party or
             witness or alter-native language applicable.


      IT IS SO ORDERED.

      Dated this 22nd day of December, 2020.




                                              2
       Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 5 of 10




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL
                                      __________ DIVISION




                  Plaintiff(s),

 vs.




                     Defendant(s).



      A final pretrial conference was held in this matter pursuant to Fed. R. Civ. P. 16 on
_____________________________.

The following counsel, who will try the case, appeared at the conference:

1.      For the plaintiff:
        Name(s)
        Street number and name
        City, State and zip code
        Phone number



        For the plaintiff:
        Name(s)
        Street number and name
        City, State and zip code
        Phone number



                                               1
     Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 6 of 10




2.    For the defendant:
      Name(s)
      Street number and name
      City, State and zip code
      Phone number

      For the defendant:
      Name(s)
      Street number and name
      City, State and zip code
      Phone number

Accordingly,

IT IS ORDERED


I.    The parties agree that the following facts are true and undisputed:

               A.

               B.




     [NOTE: the parties should set out in full all material facts to which there is no dispute. Special
     considerations should be given to such things, where relevant, as life and work expectancy,
     medical and hospital bills, funeral expenses, cause of death, lost wages, and property damage.
     Parties shall stipulate any undisputed fact even if the legal relevance of the stipulated fact is
     questioned by one or more parties. In such instances, the stipulated fact should be followed by
     an identification of the objecting party and the objection (i.e., “Plaintiff objects to relevance.”)]



                                                 2
      Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 7 of 10




II.    EXHIBITS

       A.        The parties agree that the following exhibits shall be considered to be already in evidence
                 at the trial without further offer, proof or objection. Specifically, the parties agree that
                 both plaintiff’s and defendant’s exhibits listed under this portion (Paragraph IIA) of the
                 final pretrial order are in evidence at the commencement of the trial and available for use
                 by any party at any stage of the trial.


                 1.      Plaintiff’s Exhibits:

                      1. [Describe exhibit]
                      2. [Describe exhibit]
                      3. [Describe exhibit]



             2.          Defendant’s Exhibits:
                      1. [Describe exhibit]
                      2. [Describe exhibit]
                      3. [Describe exhibit]


      B.    Parties want to introduce into evidence the following exhibits to which all foundation,
            identification, and authenticity objections are waived but to which an opposing party
            objects on the grounds noted. It is further agreed that any exhibit listed in this paragraph
            may be used by any other party provided that party establishes that the exhibit is otherwise
            admissible.

            1.        Plaintiff’s Exhibits:
                      4. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                      5. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                      6. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]




            2.        Defendant’s Exhibits:
                      D. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                      E. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                      F. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]




                                                         3
       Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 8 of 10




       C.     Parties want to introduce into evidence the following exhibits to which an opposing party
              will object on the grounds noted. It is further agreed that any exhibit listed in this
              paragraph may be used by any other party provided that party establishes the exhibit is
              otherwise admissible.

              1.    Plaintiff’s Exhibits:
                    7. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                    8. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                    9. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]



              2.    Defendant’s Exhibits:
                    G. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                    H. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]
                    I. [Describe the exhibit, state the purpose for which it is offered, and the objection thereto.]




[NOTE: Any exhibits not properly listed in the Order will be subject to exclusion at trial and any
objection not indicated will be deemed waived unless this Order is modified prior to trial to prevent
manifest injustice. All exhibits shall be made available to opposing counsel for inspection sufficiently
prior to the FPTC to permit objections to be noted in this Order. Failure to provide exhibits for
inspection shall constitute a valid ground for objection at trial and should be noted in this Order.]

III.   WITNESSES

       A.     Plaintiff’s Witnesses: [List witnesses, addresses and substance of testimony.]
              1.
              2.




       B.     Defendant’s Witnesses: [List witnesses, addresses and substance of testimony.]
             1.
             2.




                                                        4
      Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 9 of 10




      C.      A party listing a witness guarantees his/her presence at trial unless the Court and
              opposing counsel are notified to the contrary at least seven (7) days prior to trial.
              All parties are free to call any witness listed by the opposing party whether they
              have listed them or not.

      D.      A witness testifying by deposition must be listed with a designation that the
              testimony will be by deposition.


IV.   FACTUAL ISSUES

      A.      Plaintiff’s Factual Issues:
              1.
              2.




      B.      Defendant’s Factual Issues:
              1.
              2.




[NOTE: Each party should list all views of the major disputes which are involved in the case.]


V.    LEGAL CONTENTIONS

      A.      Plaintiff’s Legal Contentions:
              1.
              2.




      B.      Defendant’s Legal Contentions:
              1.
              2.




                                                     5
      Case 4:20-cv-00306-RGE-CFB Document 21 Filed 12/22/20 Page 10 of 10




[NOTE: Each party should set forth all theories of recovery or defense, including specifications of fault
which will be raised upon at trial. The elements of each theory of recovery and the elements of damages
sought must be included.]


VI.   LEGAL ISSUES

      A.      Plaintiff’s Legal Issues:
              1.
              2.




      B.      Defendant’s Legal Issues:
              1.
              2.




[NOTE: The parties should set forth any legal questions which are likely to arise at trial. This
should include such things as: a legal dispute as to the elements of plaintiff’s cause of action or
whether recovery is barred as a matter of law by a particular defense; whether, as a matter of law,
a particular defense would apply; any legal dispute as to the measure, elements, or recovery of
damage claimed by the plaintiff; any unusual evidentiary questions which are likely to arise at
trial; and whether the statute of frauds or the parol evidence rule will be raised, etc.]


   PAGE NUMBERS SHALL BE CENTERED AT THE BOTTOM OF EACH PAGE OF
                       THE PROPOSED ORDER




                                                   6
